           Case 6:19-cr-10114-EFM Document 17 Filed 09/04/19 Page 1 of 2




           UNITED STATES DISTRICT COURT
                                 District of Kansas
                                   (Wichita Docket)

UNITED STATES OF AMERICA,

                    Plaintiff,

               v.                               CASE NO. 19-10114-01-EFM

JEREMY VOS,

                    Defendant.


              SUPERSEDING INDICTMENT
THE GRAND JURY ALLEGES:
                                      Count One

                                   18 U.S.C. § 2113(a)
                                    (Bank Robbery)

      On or about July 23, 2019, in the District of Kansas, the defendant,

                                    JEREMY VOS,

by force, violence, and intimidation, did take from the person and presence of another,

money – approximately $1,410.00 in currency of the United States – belonging to and in

the care, custody, control, and possession of the Intrust Bank located at 5500 East Harry

Street in Wichita, Kansas, a bank whose deposits are insured by the Federal Deposit

Insurance Corporation (FDIC), in violation of Title 18, United States Code, Section

2113(a).
         Case 6:19-cr-10114-EFM Document 17 Filed 09/04/19 Page 2 of 2




                                        Count Two

                                   18 U.S.C. § 2261A(2)
                                     (Cyberstalking)

       On and about July 23, 2019, in the District of Kansas, and elsewhere, the defendant,

                                      JEREMY VOS,

with the intent to harass and intimidate another, did intentionally use an electronic

communication service of interstate commerce to engage in a course of conduct that caused

and would be reasonably expected to cause substantial emotional distress to another, that

is, defendant VOS placed a telephone call to 911 reporting that a man entered Fidelity Bank

with a gun, the man robbed the bank and was still inside the bank, when defendant VOS

knew this information was false, in violation of Title 18, United States Code, Sections

2261A and 2.

                                           A TRUE BILL

September 4, 2019                          s/Foreperson
DATE                                       FOREPERSON OF THE GRAND JURY


s/ Stephen R. McAllister
STEPHEN R. McALLISTER
Ks. S. Ct. No. 15845
United States Attorney
District of Kansas
301 N. Main, 1200 Epic Center
Wichita, Kansas 67202
stephen.mccallister@usdoj.gov


                      It is requested that the trial be held in Wichita, KS



                                               2
